DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/03/2021. As directed by the amendment: claim(s) 1, 4, and 6 has/have been amended; claim(s) 2 and 5 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1, 3-4, and 6 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (US 6,429,402) in view of Paskalova et al (US 2017/0256385) and Fang et al (US 2010/0101368) .
Regarding claim 1, Dixon discloses a composite material manufacturing method (Fig. 7a) comprising: an additive manufacturing step of using composite powder containing ceramic and metal and having voids therein to form a composite material containing the ceramic and the metal (Col. 10 lines 22-27 –“Examples of materials which can be processed into wire using the present invention include alloys and mixtures having abrasion, corrosion, wear or high temperature resistance, high impact strength, brittleness or hardness, such as cobalt based alloys and composite materials that contain hard fibers or particles such as tungsten carbide. “) by repeating steps of melting and solidifying the composite powder (Abstract ---“An elongated article such as a wire or rod is constructed by melting and depositing particulate material into a deposition zone which has been designed to yield the desired article shape and dimensions.”); 
and a remelting step of remelting a surface of the composite material (Col. 5 lines 43-47 ---“A continuous solid microstructure is obtained by maintaining a continuous solidification front when using a continuous wave laser or by remelting a portion of the previously deposited material and solidification when using a pulsed laser.”).

Nonetheless, Paskalova teaches forming solidified layers in a stacked manner ([0032] lines 1-4 ---“By adjusting the relative position of the plasma jet 120 and the work surface 130, the melted printing material may be deposited on the work surface in successive layers, and the successive layers may form a fabricated 3D object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon by incorporating forming solidified layers in a stacked manner as taught by Paskalova for the purpose of forming a 3-D object.
Furthermore, Fang teaches further comprising a heat treatment step of applying heat treatment in a temperature range of 800 to 1400 °C after the remelting step ([0005] lines 21-24 ---“ The heat treatment step may be performed at a temperature of 1300.degree. C. In other embodiments, the heat treatment step may occur between 1260 and 1330.degree. C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon by incorporating the heat treatment step as taught by Fang for the purpose of hardening the manufactured article.
Regarding claim 3, Dixon in view of Paskalova and Fang teaches the composite material manufacturing method as appears above (see the rejection of claim 1), and Dixon further teaches wherein the ceramic is tungsten carbide, and the metal (Col. 10 lines 22-27 –“Examples of materials which can be processed into wire using the present invention include alloys and mixtures having abrasion, corrosion, wear or high temperature resistance, high impact strength, brittleness or hardness, such as cobalt based alloys and composite materials that contain hard fibers or particles such as tungsten carbide. “).

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al (US 2017/0189960) in view of Fang et al (US 2010/0101368).
Regarding claim 4, Ibe discloses a composite material comprising a ceramic phase and a metallic phase ([0103] lines 1-6 ---“ With respect to the powder materials of Samples 1 to 4-2, raw particles formed of tungsten carbide (WC) and raw particles formed of cobalt (Co) having the average particle diameters shown in Table 1 are granulated and sintered to form WC/12% by mass Co cermet powders having the average particle diameters shown in Table 1.”; Table 5 also teaches a cermet composed of WC/Co.), 
wherein a porosity of a region of the composite material in a thickness range of at least 100 pm from a surface of the composite material is less than or equal to 10 % ([0135] lines 10-14 ---“ The steps of supplying and flattening the powder material and the step of subjecting the resultant to laser irradiation were repeated to form a multi-layer body (250 layers, approximately 100 mm.times.100 mm.times.10 mm) as a 3D object.”; The depth of each layer is calculated to be 25mm by dividing the number of layers, 250, by the height component 10mm) ([0139] lines 6-12 ---“ The measurement results of porosity of the 3D objects are shown in the columns headed " Porosity" in Tables 5, 6 and 7. "E" (excellent) was given when the porosity was 1% or lower; "G" (good) when higher than 1%, but 10% or lower; "M" (mediocre) when higher than 10%, but 20% or lower; and "P" (poor) when higher than 20%.”) and the composite material is an additively manufactured part having rapidly solidified structures (Examiner considers “the composite material is an additively manufactured part having rapidly solidified structures” to be an inherent property of the materials of the composite material. The prior art teaches the same materials used by Applicant.).
However, Ibe does not disclose wherein a mass fraction of an ή phase included in the composite material is less than or equal to 10 %. 
Nonetheless, Fang teaches wherein a mass fraction of an ή phase included in the composite material is less than or equal to 10 % (Abstract ---“The graded WC--Co thus obtained contains no brittle .eta. phase.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of Ibe by incorporating the no brittle eta phase as taught by Fang for the purpose of increasing the strength of the composite material.
Regarding claim 6, Ibe in view of Fang teaches the composite material as appears above (see the rejection of claim 5), and Ibe further teaches wherein the ceramic phase is tungsten carbide, and the metallic phase is cobalt ([0103] lines 1-6 ---“ With respect to the powder materials of Samples 1 to 4-2, raw particles formed of tungsten carbide (WC) and raw particles formed of cobalt (Co) having the average particle diameters shown in Table 1 are granulated and sintered to form WC/12% by mass Co cermet powders having the average particle diameters shown in Table 1.”; Table 5 also teaches a cermet composed of WC/Co.).

Response to Arguments
For claims 1 and 3:
Applicant’s arguments, filed 09/03/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paskalova et al (US 2017/0256385).
Applicant argues that Dixon does not disclose forming solidified layers in a stacked manner. However, newly cited reference Paskalova teaches forming solidified layers in a stacked manner. (See the rejection of claim 1)
Applicant also argues that Dixon in view of Fang does not teach a heat treatment involving the reduction or removal of a ή phase of the dendrite structure or the isolated C phase. Applicant does not claim a heat treatment involving the reduction or removal of a ή phase of the dendrite structure or the isolated C phase. Instead, Applicant claims a heat treatment at a temperature range between 800 to 1400 °C. Prior art reference Fang teaches heat treatment between 1260 and 1330 °C. (See the rejection of claim 1)

For claim 4:
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit